 



FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “First Amendment”),
is made and entered into this 31st day of October, 2019 by and between VERB
TECHNOLOGY COMPANY, INC. (the “Company”), a Nevada corporation, and RORY J.
CUTAIA (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Executive Employment
Agreement dated as of November 1, 2014 (the “Agreement”), which provides that
the Agreement would terminate on November 1, 2019, unless extended pursuant to
its terms;

 

WHEREAS, the Company desires to continue to employ the Executive as the Chief
Executive Officer of the Company and the Executive wishes to accept such
continued employment under the terms and conditions set forth in the Agreement,
as further modified by this First Amendment; and

 

WHEREAS, the parties desire to extend the term of the Agreement until December
31, 2019, subject to the terms of this First Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

 

1. Amendment. The term of the Agreement is hereby extended for the period
beginning on November 1, 2019 and ending on December 31, 2019.

 

2. Waiver. The Parties hereby agree to waive the ninety (90) day advance notice
requirement to extend the term of the Agreement asrequired by Section 4.1 of the
Agreement.

 

3. Ratification. Except as modified and amended by this First Amendment, the
parties hereto hereby agree and confirm that the Agreement remains in full force
and effect.

 

4. Counterparts. This First Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which, when taken together, shall
constitute one and the same instrument.

 

(Signature Page Follows)

 

 

 

  

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first written above.

 

  VERB TECHNOLOGY COMPANY, INC.         By: /s/ James P. Geiskopf     James P.
Geiskopf     Lead Director         EXECUTIVE           /s/ Rory J. Cutaia    
Rory J. Cutaia

 



 

 

 